DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 13 February 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-6, 8-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ntziachristos (2016/0178680) in view of Swanson (2014/0376001).
Regarding claim 1, Ntziachristos disclose an apparatus for optical detection of ultrasound (US) (optical interferometry detector and allowing for an accurate and highly sensitive detection of acoustic waves – [0066]; acoustic waves, in particular ultrasonic waves – [0005]), the apparatus comprising:
one or more optical resonators (OR) (optical resonator – [0067], including a                         
                            π
                        
                     – phase shifted Bragg gratings – [0064]), configured to modulate respective carrier frequencies of optical pulses indicative of US waves impinging thereon ([0064]; light source is a pulse laser source – [0067]);
one or more optical passive-demodulation interferometers (OPDI) (Michelson interferometer - [0181], Mach-Zehnder interferometer – [0191]), implemented in one or more (circuits - [0069], processing unit – [0099]), wherein each OPDI is configured to demodulate the optical signal output by the respective OR, so as to generate a respective intensity-modulated optical signal (passive demodulation - [0191]); and 
one or more respective electro-optical readout circuits (EORC), wherein each EORC is configured to measure the intensity demodulated optical signal produced by the respective OPDI, and to output a respective electrical signal ([0190];[0191]).
Ntziachristos fail to explicitly disclose one or more optical passive-demodulation interferometers (OPDI), implemented in one or more photonic integrated circuits (PIC) and the 
However, Swanson teaches in the same medical field of endeavor, one or more optical passive-demodulation interferometers (OPDI), implemented in one or more photonic integrated circuits (PIC) (PIC - [0078]) and the OPDI comprising an interferometer having imbalanced arms that are recombined using an optical hybrid (a length-imbalanced Mach Zehnder interferometer - [0146]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical passive-demodulation interferometer and circuits of Ntziachristos with the explicit disclose of being implemented on a PIC and comprising an interferometer having imbalanced arms that are recombined using an optical hybrid of Swanson as this type of interferometer is known in the art to provide easier tracking as set forth in Swanson ([0146]) and the use of a PIC would provide electronics on a conventional optical circuit (Swanson – [0029]).
Regarding claim 11, Ntziachristos disclose a method for optically detecting ultrasound (optical interferometry detector and allowing for an accurate and highly sensitive detection of acoustic waves – [0066]; acoustic waves, in particular ultrasonic waves – [0005]), the method comprising:
using one or more optical resonators (OR) (optical resonator – [0067], including a                         
                            π
                        
                     – phase shifted Bragg gratings – [0064]), configured to modulate respective carrier frequencies of optical pulses indicative of US waves impinging thereon ([0064]; light source is a pulse laser source – [0067]);

using one or more respective electro-optical readout circuits (EORC), measuring the intensity demodulated optical signals and outputting a respective electrical signals ([0190];[0191]).
Ntziachristos fail to explicitly disclose using one or more optical passive-demodulation interferometers (OPDI), implemented in one or more photonic integrated circuits (PIC) and the OPDI comprising an interferometer having imbalanced arms that are recombined using an optical hybrid.
However, Swanson teaches in the same medical field of endeavor, using one or more optical passive-demodulation interferometers (OPDI), implemented in one or more photonic integrated circuits (PIC) (PIC - [0078]) and the OPDI comprising an interferometer having imbalanced arms that are recombined using an optical hybrid (a length-imbalanced Mach Zehnder interferometer - [0146]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using the optical passive-demodulation interferometer and circuits of Ntziachristos with the explicit disclose of being implemented on a PIC and comprising an interferometer having imbalanced arms that are recombined using an optical hybrid of Swanson as this type of interferometer is known in the art to provide easier tracking as set 
Regarding claims 2, 3, 12 and 13, Ntziachristos as modified by Swanson disclose the invention as claimed and discussed above.  Swanson further discloses wherein the one or more OR are implemented in the one or more PIC (receive used to couple light one and off a PIC - [0078]); and wherein the one or more EORC are implemented in the one or more PIC (all the critical complex optical functions are contained on one or a few photonic integrated circuits – [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the OR and EORC of Ntziachristos with being implemented in the one or more PIC as it would provide the electronics on a conventional optical circuit (Swanson – [0029]).
Regarding claims 4, 5, 14 and 15, Ntziachristos as modified by Swanson disclose the invention as claimed and discussed above.  Swanson further discloses wherein each OPDI and respective EORC are implemented on a single substrate (interferometer integrated onto a single PIC – [0007]; PIC and electronic circuit on a carrier substrate – [0037], fig.26); and wherein one or more of the OR, and the corresponding OPDI and respective EORC, are implemented on a single substrate (PIC with embedded resonator (OR) – [0031]; interferometer integrated onto a single PIC – [0007]; PIC and electronic circuit on a carrier substrate – [0037], fig.26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the OR and OPDI of Ntziachristos with being on a single 
Regarding claims 6 and 16, Ntziachristos discloses a processor, which is configured to derive, from respective electrical signals output by the one or more EORC, an output indicative of the impinging US wave (a processing unit 4 for deriving from the at least one detected acoustic wave – [0079]; fig.1).
Regarding claims 8 and 18, Ntziachristos discloses wherein the one or more OR comprises                         
                            π
                        
                     – phase shifted Bragg gratings (including a                         
                            π
                        
                     – phase shifted Bragg gratings – [0064]).
Regarding claims 9 and 19, Ntziachristos as modified by Swanson disclose the invention as claimed and discussed above.  Swanson further discloses wherein the optical hybrid comprises a 90-degree optical hybrid (90 degree hybrid exhibiting dual-balance - [0073], [0076]-[0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the interferometer of Ntziachristos with the optical hybrid comprising a 90-degree optical hybrid as it would provide improved capabilities with respect to polarization-diversity and polarization-sensitivity along with an improved ability to measure both the sample birefringence and other characteristics along with phase sensitive detection within each polarization as set forth in Swanson ([0076]).
Regarding claims 10 and 20, Ntziachristos as modified by Swanson disclose the invention as claimed and discussed above.  Swanson further discloses wherein the interferometer is 
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the invention to modify the interferometer of Ntziachristos with a predefined optical phase shift between the imbalanced arms, at the carrier frequency of Swanson as it would provide achieving desired focus as set forth in Swanson ([0009]).
Response to Arguments
Applicant's arguments filed 13 February 2022 have been fully considered but they are not persuasive.
Applicant states claim 1 recites an apparatus for detection of ultrasound using “pulsed optical passive-demodulation interferometers (OPDI).”  As stated in the provisional application, the invention addresses the need for optical ultrasound detectors that can replace conventional piezoelectric arrays, and particularly for miniaturized detectors that can be scaled to make large arrays. Additionally, the provisional application contrasts the present passive demodulation approach and explains the benefit of pulsed interferometry over traditional continuous waves.
Applicant states the detectors of Ntziachristos are active and uses a simple balanced photodetector and makes no mention of using an optical hybrid to recombine the arms of the interferometer.  Applicant state the disclosure of passive demodulation is in a different context using incoherent CW interferometry but explicitly teaches away from using a passive approach.  Swanson makes no suggestion that the imbalanced arms of the interferometer might be recombined using the hybrids.
Applicant states neither of the cited references teaches or suggests the use of pulsed optical passive-demodulation interferometry (OPDI) as recited in claim 1.  Ntziachristos focuses on active demodulation and teaches away from a passive approach.  The PZ stretcher used in the system could not be implemented in a photonic integrated circuit (PIC).  Although Swanson describes a variety of PICs, the arrangement of passive components on a PIC is not disclosed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., miniaturized detectors that can be scaled to make large arrays) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner’s position is Ntziachristos discloses using a Mach-Zehnder interferometer and demodulation which may be performed either actively or passively ([0191]). The prior art mentions drawbacks to both active and passive demodulation in [0191], but notes methods to overcome these drawbacks, including wideband pulse interferometry in [0192].  Additionally, [0067] of Ntziachristos discloses wideband pulse interferometry and states that it enables the use of passive demodulation techniques and provides advantages including not requiring stabilization.  This is not the same as teaching away which would explicitly state that passive demodulation cannot be used.
Examiner recognizes that Ntziachristos fails to explicitly disclose the OPDI comprising an interferometer having imbalanced arms that are recombined using an optical hybrid.  Swanson is directed to designs of an interferometer and shows illustrative examples while stating other types of interferometers are possible and contemplated ([0059]) as well as different types of couplers which includes embodiments which utilize 90 degree hybrids, multimode interference couplers, star couplers, or a network of couplers ([0007];[0017];[0073];[0082]).  Swanson discloses this limitation in the disclosure of a length-imbalanced Mach Zehnder interferometer 
The claim as written only requires contemplation of the one or more OPDI being implemented on the PIC.  The claim does not preclude additional elements of the apparatus from being located off of the PIC.  The embodiments of the unbalanced Mach-Zehnder interferometer and optical hybrid are all components which Swanson shows to be on a PIC ([0007], figs. 2-7, 18-22).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793